Citation Nr: 0839767	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
service-connected post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2006.  A statement of the case was issued in January 
2007, and a substantive appeal was received in February 2007.  
The veteran appeared at a June 2008 video conference hearing.  
A transcript is of record.    

At the June 2008 video conference hearing, it was noted that 
a January 2008 rating decision had denied entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU).  It was suggested to the veteran and 
his representative that a notice of disagreement should be 
filed if the veteran wished to appeal from that 
determination.  The following decision does not address the 
TDIU issue.   


FINDING OF FACT

The veteran's service-connected PTSD does not result in total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relative, own occupation or own name. 




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 70 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication PTSD notice by 
a letter dated in June 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

The RO provided the appellant with additional notice in 
February 2007, subsequent to the October 2005 adjudication.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

While the notice was not provided prior to the October 2005 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  There was no 
subsequent readjudication of the claims, but in view of the 
fact that the claims of service connection are being denied, 
no disability rating or effective date will be assigned.  
The veteran and his representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in a June 2005 letter prior 
to the October 2005 adjudication of the claim which granted 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
(West 2002), notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  In line with the reasoning set forth in these 
judicial decisions, it appears that the notice requirements 
addressed by the Court in Vazquez-Flores, supra, do not apply 
to initial rating claims such as the one now on appeal to the 
Board. 

Duty to Assist

VA has obtained VA treatmentl records, assisted the veteran 
in obtaining evidence, afforded the veteran VA examinations 
in August 2005 and November 2007, and afforded the veteran 
the opportunity to give testimony before the Board at a June 
2008 video conference hearing.  Although the veteran did 
testify at the aforementioned hearing that he was in receipt 
of Social Security Administration (SSA) benefits, the Board 
does not believe that additional development is necessary 
given the age of the veteran and given there was no 
indication that he was in receipt of SSA benefits due to 
PTSD.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision, a 70 percent rating is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); and a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  

In June 2004, the veteran reported anger and rage, 
hallucinations, relationship difficulty, difficulty sleeping, 
hyper alertness and startle responses.  He also complained of 
anxiety, isolation, and relationship difficulty.  The 
assessment was PTSD.  

A July 2004 intake history shows that the veteran reported 
poor appetite, sleep disturbance, insomnia, and average 
energy level.  It was noted that he continued to work as a 
floor covering specialist.  He admitted to thoughts of 
suicide without a plan.  He stated that he gets so depressed 
about money and his relationship and said that the reason why 
he would not hurt himself is because of his children and 
grandchildren.  He intimated that he was on the verge of 
losing his house and that he was desperate because his house 
was going into foreclosure.  He reported nightmares, 
thrashing around in bed, and his wife was afraid and did not 
know whether to wake him.   He was minimizing his alcoholic 
drinking and was trying to return to church to find peace.  
The assessment was rule out PTSD.  

Records from the Vet Center in Colorado show that the veteran 
was seen on several occasions.  In March 2005, the veteran's 
intake GAF score was 42, which is indicative of serious 
symptoms.  
    
In March 2005, the veteran shared that he experienced 
isolation, withdrawal, agitation and rage, fear, anxiety, 
emotional withdrawal, intrusive thoughts, nightmares, 
sleeplessness, and avoidance of combat experience reminders.  
He reported doing the same work with different companies and 
locations.  The veteran was seen again in April 2005 and he 
intimated that he had difficulty sleeping, lack of intimacy, 
isolation, rage, intrusive thoughts, anxiety, fear and 
avoidance.  In May 2005, the veteran stated that he was 
feeling better.

May 2005 intake notes from the Vet Center in Colorado reveal 
that he had anger, hallucinations, sleep difficulty, 
relationship difficulty, hyperalertness, and startle 
responses.  Upon mental status evaluation, the appropriate 
boxes were checked to indicate neat appearance; friendly and 
cooperative manner; average intelligence; appropriate speech; 
ok with time, place, and person orientation; normal memory 
function; flat and blunted affect; tense motor activity; and 
good judgement.  When asked if there was evidence of thought 
disorder, the answer was "no" to delusions, disorganized 
thinking and hallucinations.  Regarding evidence of 
depression, it was noted that the veteran's appetite was 
average and poor, that he had sleep disturbance, sex drive 
did not remain the same, average energy, no recent loses, no 
suicidal thought, and no homicidal thought.  It was noted 
that he once thought that he could stop his problems by 
hurting himself, but thought it through realizing that with 
his children and grandchildren, it was not worth it.  He 
thought it was a permanent solution to temporary problems.  
Also noted was that he was self-employed doing floor-covering 
working 8 to 10 hour days.  Other mental status observations 
included nightmares (but not lately).  His wife accused him 
of scaring her through hollering, groaning, and thrashing, 
which made his wife unsure whether to wake him.  Additionally 
noted was that he was attending Pentecostal church with a 
nephew.  

In May 2005, he filled out forms at the Vet Center in 
Colorado.  He indicated by circling the appropriate response 
that he had a little bit of trouble with the following: 
remembering important parts of a stressful military 
experience, loss of interest in activities that he used to 
enjoy, and feeling as if his future will somehow be cut 
short.  As to how much he had been bothered by repeated, 
disturbing dreams of a stressful military experience; feeling 
very upset when something reminded him of a stressful 
military experience; feeling distant to or cut off from 
others; feeling emotionally numb or being unable to have 
loving feelings for those close to him; feeling irritable or 
having angry outburst; and feeling jumpy or easily startled, 
he circled the appropriate box to indicate "moderately."  
Problems that bothered him quite a bit: repeated, disturbing 
memories, thoughts, or images of a stressful military 
experience; suddenly acting or feeling as if a stressful 
miliary experience were happening again (as if he were 
reliving it); having physical reactions (e.g., heart 
pounding, trouble breathing, sweating) when something 
reminded him of a stressful military experience; trouble 
falling or staying asleep; having difficulty concentrating; 
and being "super alert" or watchful or on guard.  He 
indicated by circling the appropriate response that he was 
extremely bothered by avoiding thinking about or talking 
about a stressful military experience or avoiding having 
feelings related to it; and avoiding activities or situations 
because they reminded him of a stressful military experience.  
  
When the veteran was afforded a VA examination in August 
2005, it was noted that he lived with his second wife of 32 
years and saw his son from the first marriage on occasion.  
At the time, the veteran worked as a floor coverer in 
subcontract jobs for about 30 years and had not had much work 
for the past two years with approximately four to five jobs 
in the past year.  The veteran stated that he worked on his 
own.  He further stated that his only social contacts were 
his children.  He said that symptoms worsened following 
decreased alcohol consumption and increased media coverage 
with the war in Iraq.  The veteran shared that he could only 
fall asleep with medication.  He reported being up several 
times a night easily awakened in the middle of the night.  He 
reported occasional nightmares where he tended to thrash 
around a lot, yell in his sleep, sweat a great deal and 
frighten his wife.  He additionally reported flashbacks in 
the day, difficulty coping with unpredictable noises and with 
anything scented.  He also reported mild panic attacks in the 
past that tend to occur in tight spaces with a large number 
of people or in bad traffic.  He said that he would get 
overwhelmed, confused and upset.  The veteran recalled 
frequent fights in bars following his return from Vietnam.  
The VA examiner described the veteran as hypervigilant.   

Upon mini mental status examination, it was observed that the 
veteran was oriented in all spheres, his mood was mildly 
depressed and his affect restricted.  It was further observed 
that his short-term memory was intact, and that he registered 
three out of three objects and recalled three out of three in 
five minutes.  His calculation of subtraction of serial 
sevens from one hundred was described as fair.  Further 
observed was that the veteran recited the task with three 
errors, which he did not detect.  The veteran spelled the 
word "world" correctly forwards and backwards.  His thought 
process was described as goal-directed.  Noted were frequent 
auditory and visual illusions secondary to baseline 
hyperarousal and hypervigilance.  Observed was that the 
veteran attempted a simple calculation of $5 minus $1.35 and 
gave $2.55 as the answer.  Also observed was that the veteran 
was able to name current and past presidents in their proper 
order back to President Ronald Reagan.  The examiner stated 
that the veteran has mild symptoms of depression consistent 
with a history of alcohol abuse that seemed to be secondary 
to PTSD.  The VA examiner additionally stated that the 
veteran was employable from a psychiatric standpoint only in 
settings where he could work alone with little or no contact 
with the public and very loose supervision.  The diagnosis 
was chronic and moderate to severe PTSD; and alcohol abuse, 
secondary to PTSD.  His GAF score was 54.  

When the veteran established care at a VA medical facility in 
February 2006, he stated that he was married and was employed 
doing floor covering.  It was noted that the veteran had 
PTSD.  The veteran was seen on various occasions afterwards.

The veteran returned to the Vet Center in Colorado in March 
2006 wanting to resume treatment.  He said that that he was 
rated 70 percent and had submitted a claim for 
unemployability.  The veteran presented with nightmares, 
flashbacks, panic and anxiety attacks, startle response, 
anger and depression.  The assessment was chronic, severe 
PTSD.

The veteran was later seen at the Vet Center in Colorado in 
April 2006.  The veteran appeared tired and explained that he 
was not sleeping well due to nightmares.  He said that he was 
staying home more and not doing much with others except his 
immediate family.  He admitted feeling sad, but denied 
suicidal thoughts or plan.  The assessment was chronic, 
severe PTSD.  

The veteran was seen again at the Vet Center in Colorado in 
May 2006 and was very upset that things at home were getting 
difficult.  He reported financial problems and other stress 
problems.  He stated that he was on edge and would "blow 
up" at small things.  He revealed that he could not stand 
for someone to sneak up behind him.  He reported watching the 
news constantly, and discussed trying to cut back on watching 
the news.  The assessment was chronic, severe PTSD.  

In June 2006, the veteran was seen for medication evaluation.  
It was observed that the veteran had symptoms consistent with 
PTSD, depression, anxiety, hyperarousal, and avoidance and 
emotional numbing.  The veteran said that he was very anxious 
about upcoming 4th of July celebration since he was easily 
triggered by loud noises/popping sound.  It was noted that 
his biggest difficulty was sleeping.  He said that he would 
fall asleep about 10:00 p.m. and wake up at 12:00 am, get up, 
go back and try to fall asleep.  He stated that he felt 
tired, which added to his depression.  Noted was no 
suicidal/homicidal ideations.  

A July 2006 VA Mental Health Intake & Assessment shows that 
the veteran still lived with his wife of 32 years and ran a 
flooring business with some family members.  He worked part 
time doing more supervision/book work.  It was noted that the 
veteran was well-dressed and groomed with full affect.  
Thoughts were described as organized.  And his mood was 
deemed good.  It was noted that there were neither suicidal 
nor homicidal ideation, and there was no history of suicidal 
behaviors.  The assessment was PTSD.  

The veteran was seen again in August 2006 at the Vet Center 
in Colorado where the veteran reported being on medication 
that helped him fall asleep faster.  He reported continuing 
to have nightmares and waking up many times during the night.  
The assessment was chronic, severe PTSD.

When the veteran was seen again at the VA in September 2006, 
the veteran reported feeling a bit slowed down.  The 
veteran's affect was described as full, and the veteran was 
observed as social and conversive.  Thoughts were described 
as organized, and his mood was described as good.  Noted were 
no suicidal or homicidal ideation, and no history of suicidal 
behaviors.  The assessment was PTSD.

The veteran was seen by the Vet Center in Colorado in October 
2006 when he reported still avoiding crowds at all costs.  He 
thought about attending the PTSD program, but was undecided 
about being away from home for seven weeks.  He continued to 
complain about depression and anxiety, and was encouraged to 
follow up with his doctor.  The assessment was chronic, 
severe PTSD.

The veteran continued treatment at the Vet Center in Colorado 
in February 2007 admitting still drinking alcohol to get 
sleep, but not staying asleep for very long.  He said that he 
hand his wife did not have a social life and that he "blows 
up" at little things.  He said that he avoided shopping and 
complained about everything.  The assessment was chronic 
severe PTSD with depression.  

The veteran was seen again at the Vet Center in Colorado in 
March 2007.  He reported that he had to file for bankruptcy 
because his business was not doing well and that his wife not 
working also caused him some stress.  He reported that the 
nightmares returned, but he was having trouble remembering 
them.  He stated that he continued to avoid the news, and 
isolation was on the rise.  The assessment was chronic, 
severe PTSD with depression.  

The veteran returned to the Vet Center in Colorado in October 
2007 and reported that depression was more of a problem now.  
He complained of racing thoughts all of the time making it 
hard from him to focus.  He was encouraged to seek medical 
attention for these problems.  The assessment was lifetime, 
chronic/severe PTSD.

When the veteran was afforded a VA examination in November 
2007, it was noted that he at the time displayed psychiatric 
symptoms that included nightmares approximately twice a week.  
He stated that he grinded his teeth at night and shook, and 
stated that his wife worried that he was going to hit her.  
He revealed that he typically woke up in a cold sweat.  He 
noted that he slept 5 to 7 hours a night when he took 
medication.  The veteran revealed that he experienced 
hypervigilance needing to check that the doors are locked and 
constantly feeling "on guard" when out in public.  He 
reported flashbacks when he was up on the mountains that 
lasted a few seconds when he thought he saw a jungle around 
him.  He also experienced some flashbacks seeing a 
helicopter.  The veteran said that he tried to avoid news 
from Iraq.  His wife reported that the veteran was "real 
snappy" and that he experienced road rage every time she 
drove with him.  The veteran reported keeping a rifle 
underneath his bed.  He stated that he had a very hard time 
when a car would come up behind him, and he could not see who 
it is.  On a scale of 0 to 10 (with 0 indicating no 
depression and 10 indicating severe depression) the veteran 
rated his depression a 5 most days that he said would 
increase to a 7 or an 8.  The veteran reported feeling 
suicidal in the past and denied any current suicidal 
ideation.  At best, he said, his depression would be a 2 or a 
3.  He added that he felt a great deal of helplessness and 
sadness.  The veteran said that he had been happily married 
for the past 34 years.  The veteran reported some psychotic 
symptoms that included hallucinations where he thinks he sees 
someone walk by him or he hears noises.  

After examining the veteran and reviewing the veteran's 
claims file, the VA examiner noted that the veteran was able 
to maintain activities of daily living, including personal 
hygiene.  She stated that the veteran experienced significant 
trauma with the loss of several of his friends, but denied 
that his condition worsened.  Reported were no remissions 
during the past year with his PTSD.  His PTSD symptoms were 
noted as continuous.  Also noted were no current problems 
with drug and alcohol abuse.  No inappropriate behavior was 
observed.  She stated that the veteran was in treatment and 
had responded somewhat.  While his thought process and 
communication were not impaired, his social function was 
impaired in that he had difficulty managing his anger with 
his wife and out in public.  He isolated himself a great deal 
of time.  Revealed was that the veteran's employment was 
somewhat impaired in that he was cutting back considerably 
and turning his business over to others as much as possible.  
He was still involved, however, in his floor covering 
business.  The VA examiner continued that the veteran showed 
no cognitive difficulties on mental status examination.  The 
VA examiner diagnosed PTSD with depression with a GAF score 
of 55.  She noted that PTSD signs and symptoms resulted in 
deficiencies in most of the following areas: work, school, 
family relationship, judgment, thinking and mood.  Examples 
listed were that the veteran displayed chronic difficulty 
with his anger, nightmares, and flashbacks; that the veteran 
continued to experience depression in the moderate to severe 
range; and that he reported frequent road rage and isolated 
himself from others a great deal of time.  It was noted that 
the veteran's PTSD symptoms required continuous medications. 

The veteran was seen on two occasions in December 2007 at the 
Vet Center in Colorado.  On the first occasion, the veteran 
reported spending Thanksgiving with his wife only.  He 
admitted to having trouble with traffic, and if he could not 
schedule an earlier appointment, an afternoon appointment 
caused him some distress.  He reported problems with 
depression, anxiety, and sleeping ok with medication but 
would be up at least 5 times per night with it.  He further 
reported isolating himself to the basement to either watch 
television or listen to music.  The assessment was lifetime 
chronic/severe PTSD with depression.  

On the second occasion the veteran continued to complained 
about sleep difficulties, nightmares, flashback, anger, daily 
panic attacks (especially when driving), avoidance, 
depression and isolation.  It was noted that in order to 
transfer his business smoothly, he continued to work several 
days a week without any direct contact with customers.  It 
was also noted that although he had been married for 34 
years, several times they have been separated (not legally).  
He said that most outside activity ceased, and that he stayed 
home at as much as he could.  The veteran continued that he 
would make his appointment but at times the anxiety about 
driving will cause him to miss his appointments or call to 
reschedule.  Listed was major impairment in several areas: 
social relationships (none), family relationships (some 
problems with children), moods (depressed most of the time), 
and work (cutting back on business has turned over most of 
the operation to grandson).  Noted was that during his 
depressed mood, it was so severe that he could not leave his 
house.  The assessment was lifetime, chronic/severe PTSD with 
depression. 

A December 2007 summary from the team leader of the Colorado 
Springs Vet Center was provided.  She noted that the veteran 
has tried to keep individual appointments at least every 
three weeks, but sometimes the veteran's anxiety prevented 
him from showing up.  She stated that the veteran's PTSD 
symptoms have become more severe in the last year or so.  She 
revealed that the veteran had been on mediation for 
depression and had cut down alcohol consumption.  She noted 
that he continued to complain about difficulty sleeping due 
to daily nightmares, flashbacks, anger, daily panic attacks 
(being at times afraid to leave his house), avoidance, 
depression, anxiety and isolation.  It was stated that the 
veteran had ceased his outside activity and stayed at home 
most of time, except for appointments and when he 
occasionally helped on a job.  Listed as major impairments 
were social relationships, family relationships with some 
problems with children, and mood (constantly down all of the 
time and staying in a bad mood most of the time).  His 
depression was described as so severe that at times, the 
veteran reported not having enough energy to get out of bed.  
The veteran recently agreed to bi-weekly appointments to 
address his PTSD symptoms.  It was noted that the veteran had 
chronic/severe PTSD and that he was unemployable.       

Overall, a maximum rating of 100 percent is not warranted.  
Although the veteran did report hallucinations in June 2004 
and May 2005, there was no evidence of gross impairment in 
thought processes or communication; persistent delusions; and  
grossly inappropriate behavior.  At the August 2005 VA 
examination, his short-term memory was deemed intact, and the 
veteran was able to spell words and to recall past and 
current presidents.  July 2006 and September 2006 VA medical 
entries show that the veteran's thoughts were organized.  
Further, the September 2006 VA treatment record shows that 
the veteran was social and conversive.  Although it was 
determined at his last VA examination in November 2007 that 
his social function was impaired in that he had difficulty 
managing anger with his wife and out in public, it was noted 
that no inappropriate behavior was observed and his thought 
process and communication were not impaired.   

Additionally, there was no evidence of persistent danger of 
hurting himself or others.  While the veteran did admit to 
the Vet Center in Colorado in July 2004 and at the VA 
examination in November 2007 that he had contemplated suicide 
in the past, he also admitted that he could not do so because 
of his children and his grandchildren.  Moreover, the veteran 
continually denied suicidal and homicidal ideation.    

There was also no evidence of intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  As noted in the July 2006 VA 
treatment record, the veteran was described as well-dressed 
and groomed.  Further, as noted in the November 2007 VA 
examination, the veteran was able to maintain activities of 
daily living, including personal hygiene.  Additionally, 
there was no evidence of disorientation to time or place as 
the August 2005 VA examination reflects that the veteran was 
oriented in all spheres.  There was also no evidence of 
memory loss for names of close relative, or own name.  There 
was no evidence of memory loss of his own occupation.  He had 
repeatedly stated that he had a flooring business, in which 
he later testified at the June 2008 video conference hearing 
he no longer owned.  

The Board acknowledges that in March 2005, the veteran's 
intake GAF score was 42.  However, this is indicative of 
serious symptoms that are reflected in a 70 percent rating.  
Subsequent GAF scores (54 and 55) are indicative of moderate 
symptoms or moderate difficulty in social or occupational 
functioning, which do not warrant a maximum rating of 100 
percent.  
  
Staged ratings are not for application since the veteran's 
PTSD is adequately contemplated by the existing 70 percent 
rating during the entire time period in question.

The Board acknowledges the veteran and his wife's video 
conference hearing in which they altogether testified that 
the veteran's medication has increased, that he had 
nightmares that made him thrash around/moan at night, that he 
pretty much stayed around the house since he did not like 
crowds, that he had problems with anger, and that he only 
socialized with his kids and grand kids.  However, the 
demonstrated PTSD symptoms do not provide a legal basis for 
grating a 100 percent rating.  In the present case, the 
veteran has not demonstrated the types of symptoms required 
by regulation for assignment of a 100 percent rating. 
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As noted in an August 2005 VA 
examination, the veteran was employable from a psychiatric 
standpoint only in setting where he could work alone with 
little or no contact with the public and very loose 
supervision.  A February 2007 TDIU claim shows that the 
veteran lost only 10 months of employment due to unspecified 
"illness" from 1997 to 2007.  The Board notes that the 
veteran was first diagnosed with PTSD in June 2004 as 
reflected in records from the Vet Center in Colorado; and the 
February 2007 TDIU claim shows that from 2004 to 2007, he 
lost 4 months of time from work due to unspecified 
"illness."  It was mentioned at the June 2008 video 
conference hearing that he sold his business due to his 
inability to handle public contact, handle the pressure, and 
deal with others.  However, in March 2007 during a Vet Center 
visit, the veteran mentioned that his business was not doing 
well.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


